TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00111-CV



                                  Mary Bohannan, Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
            NO. 15880, HONORABLE ROB HOFMANN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Mary Bohannan appeals the district court’s order terminating her parental rights to

her minor child, J.H. Bohannan’s court-appointed attorney filed a brief concluding that the appeal

is frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in

appeal from termination of parental rights). Bohannan received a copy of counsel’s brief and was

advised of her right to examine the appellate record and to file a pro se brief. No pro se brief has

been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. See
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Counsel’s motion to withdraw

is granted.

              The order of termination is affirmed.




                                            __________________________________________

                                            Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Affirmed

Filed: September 11, 2009




                                               2